Citation Nr: 0007007	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died on September [redacted], 1997, at the 
age of 76.  The death certificate shows that the immediate 
cause of death was acute myocardial infarction, cardiac arrest, 
due to acute ischemia and gangrene of foot.  No other significant 
conditions contributing to his death were noted.

3.  There is no competent medical evidence of acute ischemia 
or gangrene of the foot during the veteran's active military 
service.

4.  At the time of his death, the veteran was service-
connected for varicose veins and pes planus.  Both of these 
conditions were separately evaluated as 10 percent disabling.

5.  The veteran's fatal myocardial infarction, cardiac 
arrest, due to acute ischemia and gangrene of foot, is not 
shown to be causally related to his service-connected 
varicose veins and pes planus or to his active military 
service.

6.  There is no medical evidence indicating that the 
veteran's service-connected disabilities made him less able 
to resist his fatal acute myocardial infarction, cardiac 
arrest, due to acute ischemia and gangrene of foot, or in any 
way hastened his death.

7.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1. The veteran's cause of death was not incurred in, or 
aggravated by, his active service. 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death. 38 U.S.C.A. § 1310, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.310, 3.312 (1999).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1998); 38 C.F.R. § 3.807 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to payments of 
dependency and indemnity compensation (DIC). See 38 U.S.C. § 
1310; Hanna v. Brown, 6 Vet. App. 507, 510 (1994). "The term 
'service-connected' means, with respect to disability or 
death, that such disability was incurred or aggravated, or 
that the death resulted from a disability incurred or 
aggravated, in line of duty in the active military, naval, or 
air service." 38 U.S.C. § 101(16).  A veteran's death will be 
considered service connected where a service-connected 
disability was either the principal or a contributory cause 
of death. See 38 C.F.R. § 3.312(a) (1999).  "In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; [or] that it 
aided or lent assistance to the production of death." See 38 
C.F.R. § 3.312(c)(1999). See generally Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  Therefore, service connection 
for the cause of a veteran's death may be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of death or for which service connection should have been 
established.

Like any other claim for benefits based on a service-
connected disability, a DIC claim must be well grounded. See 
Johnson v. Brown, 8 Vet. App. 423, 426 (1995). "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded." 38 U.S.C. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [§ 5107(a)]." Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The credibility of the evidence is 
generally presumed when determining whether a claim is well 
grounded. See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). However, 
the presumption of credibility does not attach to evidence 
that is inherently or manifestly incredible or where the fact 
asserted is beyond the competency of the teller. See King, 
supra. 

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

II.  Factual Background

A review of the veteran's death certificate shows that he 
died on September [redacted], 1997, at the age of 76.  The immediate 
cause of death was listed as acute myocardial infarction, 
cardiac arrest, due to acute ischemia and gangrene of foot.  
No other significant conditions contributing to his death 
were listed.

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
service medical records revealed that in July 1945 his left 
leg swelled and reddened following an insect bite on his left 
ankle.  A treatment report, dated July 1945, noted a 
diagnoses of: (1) thrombophlebitis, left leg, moderate; and 
(2) cellulitis, left ankle, acute.  Subsequently, the veteran 
received penicillin therapy for these conditions.  In 
November 1945, the veteran's discharge examination was 
conducted.  The examination report noted a blood pressure 
reading of 120/80 and findings of a normal heart.  The report 
also noted diagnoses, in pertinent part, of (1) 
thrombophlebitis, left leg, August 1945; 
(2) varicose veins, right leg; and (3) pes planus, second 
degree, asymptomatic.

In February 1949, the RO granted service connection for pes 
planus and for varicose veins, right leg.  It also assigned a 
noncompensable (0 percent) disability evaluation for each of 
these conditions, effective November 1945.

In November 1985, a VA general physical examination was 
conducted.  Examination of the veteran's cardiovascular 
system revealed:

Has a history of hypertension.  Has 
headaches and dizziness, occasional chest 
pain, especially with coughing, dyspnea, 
2-3 blocks, sleeps on 1-2 pillows, no 
[paroxysmal nocturnal dyspnea], has 
chronic cough, no ankle edema, no 
intermittent claudication.  He has a 
history of varicose veins especially 
involving the right popliteal area and 
has a history of recurrent phlebitis and 
has been hospitalized several times but 
no history of pulmonary embolism.

A blood pressure reading of 180/105 was noted.  The report 
stated that the veteran "has a chronic diabetes mellitus 
condition which requires insulin treatment, 25 units NPH 
daily.  He has been diabetic for 25 to 27 years."  It also 
noted that over the past few years the veteran developed a 
slow, progressive neuropathy with numbness, tingling, pain, 
burning, and weakness in his hands and legs.  The report 
concluded with an impression of chronic diabetic neuropathy 
with sensory and motor findings and atrophy.  

In January 1986, the RO issued a rating decision that granted 
separate increased disability ratings of 10 percent, 
effective October 1985, for the veteran's service connected 
varicose veins, right leg, and his service-connected pes 
planus.  These evaluations remained in effect at the time of 
the veteran's death.

An April 1993 treatment summary report was submitted by J. 
Alvarez, M.D.  In his report, Dr. Alvarez noted that the 
veteran had peripheral vascular disease and that he had a 
past history of thrombophlebitis as a result of previous 
injury which resulted in disease of his blood vessels.  The 
report indicated that in October 1992 the veteran underwent a 
left superficial femoral artery endarterectomy as well as a 
popliteal to posterior tibial reverse saphenous vein 
subcutaneous bypass.  Complications following these 
procedures required a subsequent below the knee amputation, 
left leg.

A treatment summary letter, dated in June 1993, was submitted 
by B. Katzen, M.D., F.A.C.R., F.A.C.C.  In his letter, Dr. 
Katzen indicated that the veteran had severe peripheral 
vascular disease which ultimately required an above-knee 
amputation of his left leg.  

A treatment summary letter, dated in June 1993, was submitted 
by C. Alegre, M.D.  In his letter, Dr. Alegre indicated that 
the veteran underwent a quadruple coronary artery bypass 
graft in January 1993 for critical stenosis of the coronary 
arteries.  He also noted that the veteran was recovering from 
a previous left leg bypass surgery.

In September 1997, the veteran underwent an angioplasty for 
severe and multiple critical stenosis in the right lower limb 
vessels.  The report of this procedure noted the veteran's 
clinical history of diabetes mellitus, severe peripheral 
vascular disease, gangrene of the right forefoot, status post 
left above knee amputation and four vessel coronary artery 
bypass.  Following this procedure, abrupt closure of the 
superficial femoral and popliteal arteries developed.  A 
second angiogram was then performed and demonstrated 
successful lysis of the thrombus in the right superficial 
right femoral artery.  The operative report also noted a 
small amount of contrast extravasation from the superficial 
femoral artery at the mid thigh level.  A treatment report, 
dated September [redacted], 1997, noted that a stent was placed in 
the veteran's right superficial femoral artery to seal the 
perforation.  Following its placement, contrast extravasation 
was no longer present.  However, the artery became completely 
occluded at the end of the procedure.  Later that day, the 
veteran suffered a myocardial infarction and passed away.

A letter, dated January 26, 1998, was received from B. 
Katzen, M.D.  In this letter, Dr. Katzen indicated that the 
veteran "died from complications of severe 'circulatory 
disease', including on both arterial and venous 
abnormalities.  Non-invasive evaluation demonstrated abnormal 
veins, and in combination with his previous therapy, there 
was insufficient venous donor sites to allow adequate 
surgical by-pass material."

A follow-up letter from B. Katzen, M.D., dated July 30, 1998, 
noted that the veteran "not only had varicose veins, but 
evidence of venous insufficiency secondary to these venous 
varicosities.  Although he did, in fact, have arterial 
ischemia, it is my opinion that his chronic disease, 
manifest, in part by varicose veins, was at least as likely 
as not, responsible and contributory to his ultimate cause of 
death."

In August 1998, the RO requested a medical opinion from a VA 
cardiologist concerning this case.  Thereafter, a medical 
opinion, dated in August 1998, was received from VA physician 
S. Chakko, M.D.  The opinion letter stated, in part:

There are 2 letters from Dr. Barry 
Katzen.  The first was written on 
1/26/98, suggest that due to the abnormal 
veins, a second coronary artery bypass 
surgery would have been difficult to 
perform.  However, it is not clear 
whether an emergency bypass surgery to 
the heart was even being considered.  A 
second letter written on 6/30/98 is very 
vague.  It suggests that varicose veins 
might have contributed to the patient's 
death.

After reviewing Dr. Katzen's letters and the veteran's claims 
file, Dr. Chakko concluded that the veteran "died from 
arterial atherosclerotic disease, which caused peripheral 
vascular disease and myocardial infarction.  There is no 
known connection between varicose veins and the development 
of arterial atherosclerotic disease."

In November 1999, the Board requested an opinion from a 
medical expert associated with the VA.  In February 2000, a 
response to the Board's request was received from W. Emmot, 
M.D., Chief of Staff, Board Certified Cardiologist, from the 
VA medical center in Kansas City, Missouri.  After noting 
that he had reviewed the veteran's claims file, Dr. Emmot 
furnished the following opinions in response to the Board's 
inquiries:

The problem with the varicose veins was 
not either the principal or a 
contributory cause to the veteran's 
death.
. . .
It is my opinion that the veteran's 
inservice "thrombophlebitis" and 
cellulitis of the left leg was not either 
the principal or contributory cause of 
his death.

The venous disease the patient had would 
be unrelated to his cause of death which 
was coronary artery disease and 
peripheral arterial disease and not in 
any way related to his venous disease.

III.  Analysis

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she contends that there is a direct connection 
between the veteran's service-connected varicose veins, right 
leg, and the acute myocardial infarction, cardiac arrest, due 
to acute ischemia and gangrene of the right foot, which 
caused the veteran's death in September 1997.

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). That is, the 
Board finds that the appellant has presented a claim which is 
not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the fatal conditions incurred by the veteran are in 
any way linked to his period of active duty service.  A 
review of the veteran's death certificate reveals that the 
immediate cause of the veteran's death was acute myocardial 
infarction, cardiac arrest.  The death certificate noted that 
this condition was due to acute ischemia and gangrene of the 
foot.  No other significant conditions contributing to his 
death were indicated.  The veteran was not service-connected 
for any of these conditions, nor do the service medical 
records show any complaints of or treatment for these 
conditions during the veteran's active military service.  
Furthermore, the medical report from W. Emmot, M.D., dated 
February 2000, concluded "that the veteran's inservice 
'thrombophlebitis' and cellulitis of the left leg was not 
either the principal or contributory cause of his death."

The only competent medical evidence submitted in support of 
the appellant's contention of a nexus between an inservice 
occurrence or event and the cause of the veteran's death 
consists of the opinion letters, dated in January 1998 and 
July 1998, from B. Katzen, M.D.  In his letters, Dr. Katzen 
opined that the veteran's varicose veins were "at least as 
likely as not, responsible and contributory to his ultimate 
cause of death."  In this regard, the January 1998 letter 
noted that "[n]on-invasive evaluation demonstrated abnormal 
veins, and in combination with his previous therapy, there 
was insufficient venous donor sites to all adequate surgical 
by-pass material."

The two VA medical opinions obtained during the development 
of this appeal do not support the conclusion of a nexus 
between any inservice occurrence or event and the cause of 
the veteran's death.  Specifically, the August 1998 opinion 
of S. Chakko, M.D., concluded that the veteran "died from 
arterial atherosclerotic disease, which caused peripheral 
vascular disease and myocardial infarction.  There is no 
known connection between varicose veins and the development 
of arterial atherosclerotic disease."  There is also the 
opinion obtained by the Board from W. Emmot, M.D., Chief of 
Staff, Board Certified Cardiologist.  In his opinion, Dr. 
Emmot concluded:

The problem with the varicose veins 
was not either the principal or a 
contributory cause to the veteran's 
death.
. . .
It is my opinion that the veteran's 
inservice "thrombophlebitis" and 
cellulitis of the left leg was not 
either the principal or contributory 
cause of his death.

Dr. Emmot concluded that "[t]he venous disease the patient 
had would be unrelated to his cause of death which was 
coronary artery disease and peripheral arterial disease and 
not in any way related to his venous disease."

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Its weight may be less if the examiner fails to explain the 
basis for an opinion, or treated the veteran briefly or for 
unrelated conditions.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).

After a thorough review of the veteran's claims file, 
including the above-mentioned medical opinions, the Board 
concludes that the veteran's fatal myocardial infarction, 
cardiac arrest, due to acute ischemia and gangrene of foot, 
is not shown to be causally related to his service-connected 
varicose veins and pes planus or to his active military 
service.  Dr. Katzen's theory is that the veteran's arterial 
and venous abnormalities resulted in "insufficient venous 
donor sites to allow adequate surgical by-pass material."  
The Board notes, however, that the veteran was only service-
connected for varicose veins of the right leg and pes planus.  
Thus, the scope of the non-arterial "venous abnormalities" 
referred to by Dr. Katzen is unclear.  In addition, the 
August 1998 opinion of Dr. Chakko indicated that "it is not 
clear whether an emergency bypass surgery to the heart was 
even being considered."  The Board also points out that 
varicose veins are not listed as a condition contributing 
death on the death certificate completed by Dr. Katzen.  
Lastly, both Dr. Chakko and Dr. Emmot concluded, after 
reviewing the veteran's claims file, that "[t]here is no 
known connection between varicose veins and the development 
of arterial atherosclerotic disease."  Under these 
circumstances, the Board finds the opinions from the two VA 
physicians to be more probative as to whether there was a 
nexus between the veteran's death and an inservice occurrence 
or event in this matter.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
has considered the doctrine of benefit of the doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.

In reaching its conclusion, the Board notes that the 
appellant's representative has requested a remand in this 
matter for consideration of Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen v. Brown, the Court held that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Although not specifically cited 
to by the RO, the Board finds that the appellant's argument 
in this regard was clearly considered by the RO.  The Board's 
conclusion above that a service connected disability did not 
contribute substantially or materially to the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death, precludes any 
entitlement to benefits under the Allen rationale.

Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.807 (1999).  

As noted above, the veteran died approximately 52 years after 
his discharge from the service due to a nonservice-connected 
disability.  Since service connection has not been 
established for the cause of the veteran's death, it follows 
that the appellant is not entitled to the Dependents' 
Educational Assistance on this basis.  At the time of the 
veteran's death in 1997, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

